Name: Council Regulation (EEC) No 1739/91 of 13 June 1991 fixing the amounts of aid for seeds for the 1992/93 and 1993/94 marketing years
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 163 / 37 COUNCIL REGULATION (EEC) No 1739/91 of 13 June 1991 fixing the amounts of aid for seeds for the 1992 /93 and 1993 /94 marketing years volume of production required in the Community and the possible outlets for that production and , on the other hand, the prices of the products on external markets ; Whereas Articles 79 (2) (d ) and 246 (2) (d) of the Act of Accession of Spain and Portugal lay down respectively that the level of Community aid is to be applied in its entirety in Spain and Portugal at the start of the seventh marketing year or period of application of the aid following accession; Whereas the application of these provisions results in the fixing of the amounts of aid applicable for the 1992/93 and 1993 / 94 marketing years at the levels set out in the Annex hereto , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 2358 / 71 of 26 October 1971 on the common organization of the market in seeds (*), as last amended by Regulation (EEC) No 1239 / 89 (2 ), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commission ( 3), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas the present situation and the outlook on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358 /71 that will be sold during the 1992/ 93 and 1993 /94 marketing years do not offer the assurance of a fair return to producers; whereas part of their costs should therefore be met by the granting of aid; Whereas Article 3 (2 ) of Regulation (EEC) No 2358 /71 provides that the aid shall be fixed, taking into account , on the one hand, the need to ensure a balance between the HAS ADOPTED THIS REGULATION: Article 1 For the 1992 / 93 and 1993 /94 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358 /71 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (!) OJ No L 246, 5 . 11 . 1971 , p. 1 . ( 2 ) OJ No L 128 , 11 . 5 . 1989 , p. 35 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p . 112 . (&lt;) OJ No C 158 , 17 . 6 . 1991 . ( 5 ) OJ No C 159 , 17 . 6 . 1991 . No L 163 / 38 Official Journal of the European Communities 26 . 6 . 91 ANNEX 1992/93 AND 1993 /94 MARKETING YEARS Aid applicable in the Community (ECU/100 kg) CN code Description Amount of aid 1992/93 1993 /94 1 . CERES 1001 90 10 Triticum spelta L. 12,1 12,1 1006 10 10 Oryza sativa L. \  japonica type varieties 12,5 12,5  indica type varieties 14,5 14,5 \ 2 . OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) 23,8 23,8 ex 1204 00 10 Linum usitatissimum L. (linseed) 18,8 18,8 ex 1207 99 10 Cannabis sativa L. (monoica) 17,2 17,2 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. 63,7 63,7 ex 1209 29 40 Agrostis gigantea Roth . 63,7 63,7 ex 1209 29 40 Agrostis stolonifera L. 63,7 63,7 ex 1209 29 40 Agrostis tenuil Sibth . 63,7 63,7 ex 1209 29 70 Arrhenatherum elatius (L. ) Beauv . ex. J. et C. Presl . 56,3 56,3 1209 29 30 Dactylis glomerata L. 44,3 44,3 ex 1209 23 90 Festuca arundinacea Schreb. 49,4 49,4 1209 23 30 Festuca ovina L. 36,6 36,6 ex 1209 23 10 Festuca pratensis Huds. 36,6 36,6 ex 1209 23 10 Festuca rubra L. 30,9 30,9 ex 1209 29 90 Festulolium 27,1 27,1 1209 25 10 Lolium multiflorum Lam. 17,7 17,7 1209 25 90 Lolium perenne L. \ 1  of high persistance, late or medium late 29,3 29,3  new varieties and others 21,8 21,8  of low persistance, medium late, medium early or early 16,1 16,1 1209 29 60 Lolium x bybridum Hausskn. 17,7 17,7 ex 1209 26 00 Phleum Bertolinii (DC) 42,8 42,8 ex 1209 26 00 Phleum pratense L. 70,1 70,1 ex 1209 29 70 Poa nemoralis L. 32,6 32,6 1209 24 00 Poa pratensis L. 32,3 32,3 ex 1209 29 20 Poa trivialis L. 32,6 32,6 4 . LEGUMINOSAE ex 1209 29 90 Hedysarum coronarium L. 30,6 30,6 1209 29 50 Medicago lupulina L. 26,7 26,7 ex 1209 21 00 Medicago sativa L. (ecotypes) 18,5 18,5 ex 1209 21 00 Medicago sativa L. (varieties) 30,7 30,7 ex 1209 29 90 Onobrichis viciifolia Scop . 16,8 16,8 0713 10 19 Pisum sativum L. (partim) (field pea ) 0 0 ex 1209 22 90 Trifolium alexandrinum L. 38,4 38,4 ex 1209 22 90 Trifolium hybridum L. 38,5 38,5 ex 1209 22 90 Trifolium incarnatum L. 38,4 38,4 1209 22 10 Trifolium pratense L. 44,9 44,9 ex 1209 22 30 Trifolium repens L. 63,0 63,0 ex 1209 22 30 Trifolium repens L. (var . giganteum 59,4 59,4 ex 1209 22 90 Trifolium resupinatum L. 38,4 38,4 ex 0713 50 10 Vicia faba L. (partim) (horse bean) 0 0 1209 29 11 Vicia sativa L. 25,7 25,7 ex 1209 29 19 Vicia villosa Roth. 20,2 20,2